Citation Nr: 1103107	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana denied a rating in excess of 20 percent for 
service-connected diabetes mellitus with peripheral neuropathy of 
the right lower extremity and granted service connection for 
peripheral neuropathy of the left lower extremity and awarded an 
evaluation of 10 percent, effective from September 5, 2006.  

In January 2007 and September 2009 VA examinations, the examiners 
diagnosed the Veteran with erectile dysfunction and opined that 
it was a complication of diabetes mellitus.  Therefore, the issue 
of entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus has been raised.  
The RO has not adjudicated this claim.  Accordingly, the issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by the need for 
insulin and for a restricted diet, but does not require the 
regulation of activities.  

2.  The peripheral neuropathy of the Veteran's right lower 
extremity is not of such severity as to warrant a separate 
compensable rating.  

3.  The peripheral neuropathy of the Veteran's left lower 
extremity is manifested by no more than moderate incomplete 
paralysis due to decreased strength, sensation, pain, and 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.119, Diagnostic Code (DC) 
7913 (2010).

2.  The criteria for an initial rating of 20 percent, but no 
higher, for peripheral neuropathy, left lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.3, 4.7, 4.124a, Diagnostic Code (DC) 8621 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of the specific diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in October 2006 complied with 
VA's duty to notify the Veteran.  Specifically, this letter 
apprised the Veteran of what the evidence must show to establish 
entitlement to the benefits sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  Additionally, 
it notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the correspondence, as well as correspondence dated 
in May 2008 and August 2008, informed the Veteran that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

The timing defect of the May 2008 and August 2008 correspondence 
was cured by the RO's subsequent readjudication of the Veteran's 
appeal and issuance of a supplemental statement of the case, most 
recently in March 2010.  Accordingly, the Board concludes that VA 
has met its duty to notify the Veteran.  

In the present appeal, the Veteran's claim for service connection 
for peripheral neuropathy of the left lower extremity was granted 
by the April 2007 rating decision and was evaluated as 10 percent 
disabling, effective from September 5, 2006.  The Veteran 
perfected a timely appeal with respect to the 10 percent rating 
initially assigned to this service-connected disability.  Because 
the Veteran's claim was initially one for service connection, and 
because that initial claim has been granted, VA's obligation to 
notify the Veteran was met as the claim for service connection 
was obviously substantiated.  Id.  Thus, any deficiency in notice 
relating to the Veteran's appeal for an increased (compensable) 
rating is not prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, Social Security Administration 
(SSA) records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.  The 
Veteran has not identified any additional pertinent medical 
records which have not been obtained and associated with the 
claims folder.  

Pertinent VA examinations with respect to the issues on appeal 
were obtained in January 2007, March 2007, and September 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examinations obtained in 
this case are sufficient, as they considered all of the pertinent 
evidence of record, including the statements of the Veteran, and 
provided explanations for the opinions stated as well as the 
medical information necessary to apply the appropriate rating 
criteria.  Thus, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination with respect to the issues 
adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  
The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction with 
determinations on later filed claims for increased ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Consequently, the Board will evaluate the Veteran's peripheral 
neuropathy of the left lower extremity as a claim for a higher 
evaluation of the original award.  The Court has also held that 
staged ratings are appropriate for initial rating and increased-
rating claims when the factual findings show distinct time 
periods where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Fenderson at 125-26; Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail 
below, staged ratings are not warranted in these claims.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

      A.  Diabetes Mellitus

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his service-connected diabetes mellitus due to the 
severity and frequency of his symptomatology.  The Board finds 
that the pertinent medical findings, as shown in the examinations 
conducted during the current appeal and VA treatment records 
directly address the criteria under which this service-connected 
disability is evaluated and are, thus, more probative than the 
subjective evidence of complaints regarding the severity of the 
pertinent symptomatology.

In this case, the Veteran has been diagnosed with diabetes 
mellitus.  This service-connected disability is rated as 
20 percent disabling under 38 C.F.R. § 4.119, DC 7913, which 
evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  38 C.F.R. § 4.119, DC 7913 
(2010).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id.  The medical evidence must show that occupational 
and recreational activities have been restricted in order to 
warrant a 40 percent disability evaluation under Diagnostic Code 
7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet is assigned a 20 percent 
disability rating.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, with 
noncompensable complications to be considered as part of the 
diabetic process under Diagnostic Code 7913.  Id at Note (1).

Here, the Veteran was afforded a VA examination in January 2007.  
At that time, the Veteran denied a history of hospitalization or 
surgery associated with diabetes mellitus, pancreatic trauma, 
pancreatic neoplasm, and hypertension.  He reported episodes of 
hypoglycemic reactions or ketoacidosis, but acknowledged that 
they did not require hospitalization.  He visited his diabetic 
care provider monthly or less often.  He was instructed to follow 
a restricted diet, but was not restricted in his ability to 
perform strenuous activities.  The Veteran reported retiring in 
2004 as the result of diabetes and heart problems.  There were no 
effects on his usual daily activities.

At a VA examination in March 2007, the Veteran reported taking 
oral medication to treat his diabetes mellitus.  Although he 
reported two hypoglycemic reactions a week over the past two 
months, he denied ketoacidosis or hospitalizations.  He was on a 
restricted diet.  He had no restrictions of activities strictly 
due to his diabetes mellitus.  He saw his diabetic care provider 
quarterly.  

In his August 2008 Substantive Appeal, the Veteran reported that 
his doctor left it up to him how much activity he could do 
depending on how he felt.  

At a VA examination in September 2009, the Veteran again reported 
episodes of hypoglycemic reactions or ketoacidosis, but 
acknowledged that they did not require hospitalization.  He was 
still on a restricted diet and required insulin for treatment.  
He visited his diabetic care provider every three months.  There 
was no current restriction of activities.  The examiner opined 
that the Veteran's occupation and daily activities appeared to be 
mildly to moderately effected by his diabetes mellitus.  

Treatment records dated through July 2009 do not show that the 
Veteran's diabetes mellitus requires the regulation of 
activities.  

Here, based on a review of the evidence, the Board finds that a 
rating in excess of 20 percent for the Veteran's diabetes is not 
warranted at any time during the pendency of this appeal.  The 
evidence does not show that the Veteran's diabetes mellitus 
requires the regulation of activities.  Indeed, at the VA 
examinations conducted during the current appeal, the Veteran 
denied any regulation of activities, and VA treatment records 
also fail to show that the Veteran's diabetes mellitus requires 
the regulation of activities.  Moreover, the Veteran himself in 
his Substantive Appeal reported that his doctor left it up to him 
how much activity he could do depending on how he felt.  This 
does not indicate that treatment for his diabetes mellitus 
requires the regulation of activities.  The objective medical 
evidence of record and the Veteran's own contentions do not show 
that he is required to regulate his activities to treat his 
diabetes mellitus.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has not 
shown that the Veteran's diabetic symptoms warrant a rating in 
excess of the currently assigned 20 percent evaluation.  The 
Board finds, therefore, that the evidence of record does not 
support the criteria required for the next higher rating of 
40 percent for this service-connected disability.  

In reaching this decision, the Board has also considered with a 
separate compensable rating for the right lower extremity 
peripheral neuropathy is warranted.  Physical examinations 
conducted on the Veteran's right leg throughout the current 
appeal have consistently shown normal sensory function of this 
extremity.  Thus, a separate compensable evaluation for 
peripheral neuropathy of the right leg is not warranted.  

      B.  Peripheral Neuropathy of the Left Lower Extremity

The Veteran contends that he is entitled to a rating in excess of 
10 percent for his service-connected peripheral neuropathy of the 
left lower extremity due to the severity and frequency of his 
symptomatology.  The Board finds that the pertinent medical 
findings, as shown in the examination conducted during the 
current appeal and VA treatment records directly address the 
criteria under which this service-connected disability is 
evaluated and are, thus, more probative than the subjective 
evidence of complaints regarding the severity of the pertinent 
symptomatology.

In this case, the Veteran has been diagnosed with peripheral 
neuropathy of the external popliteal nerve.  This service-
connected disability is rated as 10 percent disabling under 
38 C.F.R. § 4.124a, DC 8621, which evaluates impairment resulting 
from neuritis of the external popliteal nerve.  

Specifically, pursuant to DC 8621, complete paralysis with foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot loss, adduction 
weakened; anesthesia covers entire dorsum of foot and toes is 
assigned a 40 percent rating.  38 C.F.R. § 4.124a, DC 8621 
(2010).

Severe incomplete paralysis is assigned a 30 percent rating.  
Moderate incomplete paralysis is assigned a 20 percent rating.  
Mild incomplete paralysis is assigned a 10 percent rating.  Id.

A note accompanying the rating criteria says, in part, that the 
term "incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

The Board observes that, prior to the Veteran being granted 
service connection for peripheral neuropathy of the left lower 
extremity, the Veteran underwent surgery on his left leg in 
November 2004 due to venous insufficiency.  In November 2004 the 
Veteran was diagnosed with ischemia of the left leg and had a 
thrombectomy.  In an unappealed November 2009 rating decision, 
the Veteran was denied service connection for venous 
insufficiency of the left lower extremity.  The Board observes 
that, if it is not medically possible to distinguish the effects 
of service-connected and non-service- connected disabilities, the 
reasonable doubt doctrine mandates that all signs and symptoms be 
attributed to the Veteran's service-connected disabilities.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

A neurology consult in October 2006 shows that the Veteran had 
atrophy in the left medial aspect of the left foot.  He had 
normal tone and strength was 4/5.  Sensation to light touch, 
pinprick, and proprioception was decreased in the left foot.  
Reflexes were 2+ in the patellar.  There was no response to 
plantar stimulation.  Gait/station showed a mild foot drop on the 
left with walking.  The impression was left lower extremity 
neuropathy that might have a diabetic as well as vascular 
etiology.  

Here, the Veteran was afforded a VA examination in January 2007.  
The Veteran reported neuropathic symptoms of paresthesias, loss 
of sensation, pain, increased sensitivity, dyesthesia, and gait 
abnormality.  He had decreased dorsalis pedis and posterior 
tibial pulses.  His lower extremity was cool.  Sensory loss 
included the absence of vibration sense, light touch, and 
position sense; and decreased sense of pain.  Patellar and 
Achilles reflexes were both 1+.  Babinski's was normal.  The 
Veteran had mid left foot muscle atrophy which was opined to be 
the direct effect of nerve damage.  Gait and balance were normal.  
The examiner reported the results of a February 2006 EMG that 
showed mild diffuse lower neuropathy.  The examiner opined that 
the disability had no effect on sports, recreation, traveling, 
feeding, bathing, dressing, toileting, and grooming; a moderate 
effect on chores and shopping; and a severe effect on exercise.  

At the March 2007 VA examination for the Veteran's diabetes 
mellitus, he was unable to toe, heel, or squat walk due to 
decreased sensation and strength in his left foot.  He had no 
sensation with light touch or monofilament testing of his left 
lower extremity from his left knee down.  At a separate VA 
neurologic examination in March 2007, the Veteran reported that 
he began experiencing burning in his left foot in 2003 when he 
was diagnosed with a deep venous thrombosis.  He described a 
burning pain in the left foot and ankle.  The examiner noted that 
although the Veteran was diagnosed with diabetic neuropathy, some 
features did not set.  The last neurology note mentioned some 
possible component of chronic ischemia or complex regional pain 
syndrome.  Examination revealed diffuse weakness in the left 
lower extremity, but particularly 3/5 in the iliopsoas, knee 
extensors and flexors.  He also had 3/5 weakness in the extensor 
hallucis longus (EHL).  Foot extensors and flexors were 4/5.  
Reflexes were 2+ throughout, except Achilles was 1+ and 
symmetric.  Babinski's was absent.  The Veteran had mild 
disequilibrium on tip toe, heel walk, and tandem; otherwise, mild 
weakness in the left leg as evident in his gait. 

Physical sensation was of a stock-glove distribution up to about 
the ankle.  In the leg, the Veteran had decreased sensation over 
the anterior portion of the leg.  Sensation to light touch was 
intact; vibration sense was diminished distally; and 
proprioception was intact.  The examiner opined that the Veteran 
had somewhat asymmetric weakness and sensory loss.  The examiner 
observed that it was possible to see that with peripheral 
neuropathy, but it was not the usual pattern.  The examiner 
further opined that he was not convinced that all of the 
Veteran's symptoms were referable to a diabetic polyneuropathy; 
there might be a diabetic plexopathy and also a vascular 
component to the Veteran's pain.  The examiner concluded that the 
evidence of a stocking glove sensation on the left foot was at 
least as likely as not the result of mild peripheral neuropathy.

An SSA evaluation in July 2007 indicated that the Veteran had 
abnormal light touch sensation and reflexes were normal.  
Strength was 4/5 of the proximal and distal muscles.  The Veteran 
had a mild foot drop with testing and walking; no muscle spasm, 
and mild diffuse atrophy of the left lower extremity.  
At the September 2009 VA examination, the Veteran reported loss 
of strength and tingling/numbness.  Lower extremity motor 
function was normal; no neuritis, neuralgia, or paralysis was 
noted.  Dorsalis pedis pulse, posterior tibial pulse, patellar 
reflex, and Achilles reflex were all 2+.  The Veteran had an 
abnormal pinprick test; it was diminished in his foot diffusely.  

VA treatment records dated through July 2009 show the Veteran's 
complaints of tingling, numbness, and pain.  They also show that 
the Veteran had decreased sensation to light touch and pinprick.  
In other words, his treatment records show symptomatology as 
documented at his VA examinations.

Here, based on a review of the evidence, the Board finds that a 
rating of 20 percent, but no higher, is warranted from September 
5, 2006, the date of the award of service connection.  In this 
case, the Board finds that the Veteran's symptomatology as 
documented in his treatment records and VA examinations more 
nearly approximates moderate incomplete paralysis, which warrants 
the assignment of a 20 percent rating.  The pertinent evidence of 
record indicates that the Veteran's peripheral neuropathy of the 
left lower extremity causes decreased sensory involvement as well 
as weakness, pain, and a loss of strength.  Additionally, the 
Veteran has also been shown to have diminished reflexes.  Thus, 
based on a review of the Veteran's symptomatology and affording 
him the benefit-of-the-doubt, the Board finds that a 20 percent 
rating is warranted.  The Board also finds that a higher rating 
of 30 percent is not warranted as the evidence does not show that 
the Veteran's symptomatology equates to severe incomplete 
paralysis.  

The Board acknowledges that the Veteran was shown to have mild 
foot drop and atrophy in the left medial aspect of the left foot 
in October 2006; the January 2007 VA examination revealed mid 
left foot muscle atrophy; and the July 2007 SSA record shows mild 
foot drop and atrophy.  However, despite those findings, the 
preponderance of the medical evidence shows findings more closely 
resembling moderate incomplete paralysis for the reasons 
discussed above.  Thus, an initial rating in excess of 20 percent 
is not warranted.

Accordingly, and based on this evidentiary posture, the Board 
concludes that the totality of the evidence of record has shown 
that the Veteran's peripheral neuropathy of the left lower 
extremity warrants a rating of a 20 percent, but no higher, 
evaluation.  

	C.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the diabetes mellitus and peripheral 
neuropathy of the left lower extremity have resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  

In this regard, the Board notes that it is undisputed that the 
Veteran's diabetes mellitus and peripheral neuropathy of the left 
lower extremity have an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2010).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of these issues to the VA Central 
Office for consideration of extraschedular evaluations is not 
warranted.

Although the Veteran has submitted evidence of medical 
disabilities, and made claims for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable, as a result of his service-connected diabetes 
mellitus and peripheral neuropathy of the left lower extremity.  
Thus, the question of entitlement to a total disability rating 
based on individual unemployability due to this service-connected 
disability has not been raised.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).






(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with peripheral neuropathy of the right lower extremity 
is denied.

Entitlement to a 20 percent rating, but no higher, for peripheral 
neuropathy of the left lower extremity is granted, subject to the 
law and regulations governing the payment of monetary benefits.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


